Case: 15-40903      Document: 00513384019         Page: 1    Date Filed: 02/17/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-40903
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         February 17, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

RAMON LORENZO FLORES-RODRIGUEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:14-CR-1892-1


Before DAVIS, SMITH, and PRADO, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Ramon Lorenzo Flores-
Rodriguez raises an argument that is foreclosed by United States v. Martinez-
Lugo, 782 F.3d 198, 204-05 (5th Cir.), cert. denied, 136 S. Ct. 533 (2015). In
Martinez-Lugo, 782 F.3d at 204-05, we held that an enhancement under
U.S.S.G. § 2L1.2(b)(1)(A)(i) for a prior felony conviction of a drug trafficking




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40903    Document: 00513384019     Page: 2   Date Filed: 02/17/2016


                                 No. 15-40903

offense is warranted regardless whether the conviction for the prior offense
required proof of remuneration or commercial activity.
      He also raises an argument that is foreclosed by United States v.
Rodriguez-Escareno, 700 F.3d 751, 753-54 (5th Cir. 2012), which held that a
federal conviction for conspiracy to commit a drug trafficking offense qualifies
for the § 2L1.2(b)(1)(A)(i) enhancement.
      Finally, he raises an argument that is foreclosed by United States v.
Pascacio-Rodriguez, 749 F.3d 353, 367-68 (5th Cir. 2014), which held that a
federal or state offense of conspiracy to commit murder that does not require
an overt act nevertheless constitutes a crime of violence for purposes of the
§ 2L1.2(b)(1)(A)(ii) enhancement.    The motion for summary affirmance is
GRANTED, the alternative motion for an extension of time to file a brief is
DENIED, and the judgment of the district court is AFFIRMED.




                                       2